Citation Nr: 0718938	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-20 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1970 to 
January 1972 and from September 1978 to March 1981.  He also 
served in the United States Army Reserves and, pertinent to 
this claim, has verified periods of active duty for training 
(ACDUTRA) on October 29, 1986, from June 15, 1991, to June 
29, 1991, and from July 15, 1991, to July 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2005 remand, the Board instructed that a VA 
examiner (1) list all diagnoses of the veteran's right 
shoulder and both knees; (2) provide an opinion as to the 
time of initial onset of each disorder on appeal; and (3) 
indicate whether the veteran's current right shoulder 
disability or any knee disability was the result of an injury 
playing combat volleyball in July 1991.  The Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination, and the Board observes that the May 2006 VA 
examination report provides diagnoses for the veteran's 
claimed disabilities as well as an opinion regarding whether 
either of these disabilities is etiologically related to the 
July 1991 combat volleyball incident.  However, no opinion is 
provided regarding the time of the initial onset of each 
disorder.  In light of these circumstances, the Board finds 
that the remand directives have not been substantially 
complied with, and a new remand is required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in addition to the failure to 
comply with the 2005 remand, a remand is necessary because 
the veteran indicated at his August 2001 VA examination that 
he was treated for a right shoulder injury in 1985 while in 
Airborne School.  He told the examiner that he was treated at 
the Martin Army Hospital Clinic and that X-rays were taken.  
Although the veteran's service medical records are of record, 
the Board notes that sometimes clinical records are filed 
under the facility rather than the veteran.  Thus, 
appropriate attempts should be made to obtain these claimed 
treatment records while this appeal is remanded.  

If the above records are retrieved and do show a right 
shoulder injury, the Board finds that the VA examiner should 
be asked to review these records and provide an opinion as to 
whether the veteran's current right shoulder disability is 
the result of this right shoulder injury.

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claims of entitlement to service connection for a 
bilateral knee disorder and a right shoulder disorder.  
Dingess held that VA must provide notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice 
regarding the type of evidence necessary to establish a 
disability rating or effective date.  As these questions are 
involved in the present appeal, such notice should be 
provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Appropriate attempts should be made to 
retrieve clinical records, including X-ray 
reports, from the Martin Army Hospital 
Clinic for 1985.  It should be noted that 
the veteran's clinical records may be 
filed at the National Personnel Records 
Center (NPRC) under the name of the 
facility, and not the veteran.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the agency of original 
jurisdiction (AOJ) determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. After completion of the above, return 
the claims folder to the May 2006 VA 
examiner.  He should review any evidence 
added to the record since the May 2006 
examination, including any records 
obtained which demonstrate a right 
shoulder injury in 1985, and he should 
indicate that such review was completed.  
The examiner should provide an opinion as 
to the time of initial onset of the 
veteran's right shoulder disability and 
bilateral knee disability.  If records 
indicate that the veteran had a right 
shoulder injury in 1985, he should also 
provide an opinion as to whether it is 
more likely (greater than a 50 percent 
probability), less likely (less than a 50 
percent probability), or as likely as not 
(50 percent probability) that the 
veteran's current right shoulder 
disability is related to this injury.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

If the original May 2006 VA examiner is 
unavailable, provide a similarly qualified 
medical professional with the claims 
folder and the instructions above.  
However, this examiner must be told that 
he or she should review the claims folder 
in its entirety, and should indicate that 
this review was completed in the 
examination report.

4. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




